Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 1 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 2 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 3 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 4 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 5 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 6 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 7 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 8 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 9 of
                                         29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 10
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 11
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 12
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 13
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 14
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 15
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 16
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 17
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 18
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 19
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 20
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 21
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 22
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 23
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 24
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 25
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 26
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 27
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 28
                                       of 29
Case: 19-30088   Doc# 5577   Filed: 01/31/20   Entered: 01/31/20 10:27:07   Page 29
                                       of 29
